Citation Nr: 0734884	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder, to include as secondary to a service-connected left 
shoulder disability.

2.  Entitlement to service connection for drug addiction 
secondary to depression and physical condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
contraction of the Hepatitis C virus as a result of VA 
surgical treatment in December 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 2003, 
the RO denied service connection for depressive disorder.  
The RO denied service connection for drug addiction, 
hypertension, and benefits under 38 U.S.C.A. § 1151 in 
December 2004.  The veteran requested a Board hearing but 
later cancelled the request in December 2006.

The issues of service connection for depressive disorder, to 
include as secondary to service-connected left shoulder 
disability and drug addiction secondary to depressive 
disorder and physical condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hypertension was not diagnosed in service or for many 
years thereafter and the preponderance of the evidence shows 
no relationship between the present hypertension diagnosis 
and service.

2.  The preponderance of the evidence shows the veteran did 
not contract the Hepatitis C virus during surgical treatment 
at a VA facility in December 1999.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 
7101, Note (1) (2007).

2.  The criteria for compensation benefits for contracting 
the Hepatitis C virus, pursuant to the provisions of 38 
U.S.C.A. § 1151, have not been met. 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter in July 2004 regarding the service connection claim 
for hypertension and again in May 2005.  The RO provided the 
appellant with notice regarding the claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 in August 2005, subsequent 
to the initial adjudication.  While this notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
supplemental statements of the case dated from March 2006 to 
March 2007, following the provision of notice.  The veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

While the notifications did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection and entitlement to benefits 
under 38 U.S.C.A. § 1151 were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   As 
discussed below, there is no evidence the veteran contracted 
Hepatitis C from VA treatment; and there is no evidence that 
his hypertension was incurred in or aggravated by service.  
Under these circumstances, the VA's duty to assist doctrine 
does not require that the veteran be afforded medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  
The veteran contends that he has been treated for 
hypertension by a VA facility since 1992; but the facility 
responded that they only had records on the veteran dated 
from 1999.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for hypertension.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records dated from May 2002 to May 2005 show 
diagnoses of hypertension.  However, there is no medical 
evidence relating the present diagnosis to service.  

The service medical records are negative for any findings of 
hypertension.  At entrance into service in September 1972, 
the veteran's diastolic blood pressure was 74 and his 
systolic blood pressure was 136.  At discharge from service 
in May 1975, the veteran's diastolic blood pressure was 72 
and his systolic blood pressure was 128.  For VA purposes, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1), under Diseases of the Arteries and 
Veins.  These must be confirmed by readings taken two or more 
times on at least three different days. Id.

The first diagnosis of hypertension after service is in 2002, 
which is 27 years after discharge.  Therefore, service 
connection for hypertension is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there 
is no evidence of continuity of symptomatology of 
hypertension from service or during the 27 years before the 
diagnosis was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

Although the veteran has argued that his current hypertension 
is related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's hypertension and service.

The preponderance of the evidence is against the service 
connection claim for hypertension; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


Entitlement to benefits under 38 U.S.C.A. § 1151

The veteran is asserting a claim under 38 U.S.C.A. § 1151 for 
contracting the Hepatitis C virus following VA surgical 
treatment in December 1999.  He asserts that he did not have 
Hepatitis C prior to this surgery.

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable; 
or (2) the disability or death was proximately caused (A) by 
the provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program under 
Chapter 31, or (B) by participation in a program (known as a 
"compensated work therapy program") under section 1718 of 
this title. 38 U.S.C.A. § 1151.

The record shows the veteran had reconstructive surgery on 
his left shoulder at a VA medical facility in December 1999.  
The record also shows a clinical diagnosis of Hepatitis C on 
a private medical record dated in July 2003.  However, there 
is no medical evidence that the veteran's diagnosis of 
Hepatitis C is related to the shoulder surgery in December 
1999.  On the contrary, a June 2003 private medical record 
notes the veteran had a 10-year history of intravenous drug 
use.  The veteran had indicated that he was afraid he had 
contracted Hepatitis.  An August 2003 VA examination report 
further notes that the veteran began using intravenous drugs 
from 1975 to 1987 and then had a 13-year period of sobriety 
before relapsing in 2000 with intravenous heroine use.

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnosis of 
Hepatitis C is related to his VA surgical treatment in 
December 1999, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's Hepatitis C diagnosis and VA treatment.

The preponderance of the evidence is against the claim for 
entitlement to benefits under 38 U.S.C.A. § 1151.  There is 
no doubt to be resolved.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
contraction of the Hepatitis C virus as a result of VA 
surgical treatment in December 1999 is denied.


REMAND

The veteran seeks service connection for a depressive 
disorder.  He amended his claim in August 2003 to include 
service connection for depression secondary to his service-
connected left shoulder disability.

A VA examination report was provided in August 2003.  
However, the examiner did not address whether the service-
connected left shoulder disability aggravated the veteran's 
diagnosis of depressive disorder.  For this reason, another 
examination should be provided.

Since the veteran contends that his drug addiction is 
secondary to his depression, this issue is inextricably 
intertwined with the veteran's service connection claim for 
depression.  Therefore, consideration of the issue of 
entitlement to service connection for drug addiction will be 
deferred until resolution of the depression claim. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination so that an opinion 
can be provided as to whether it is at 
least as likely as not that the veteran's 
service-connected left shoulder disability 
aggravated his depressive disorder.    

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


